DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 75-78, 80, 81,148, 149, 150, 151, 152 and 153 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,932,359 to Sheldon in view of PCT WO 2010/093796 to Lee and PoultryWorld, Eggs,7 pages, retrieved from internet on 29 July 2019 [https://www.poultryworld.net/Eggs/Articles/2016/1/Restoring-the-hatchability-of-stored-eggs-1726859W/] 15 January 2016.
Regarding Claims 75, 76, 80, 81, 149, 150, 153 and 150, Sheldon teaches the general knowledge of one of ordinary skill in the art that it is known to apply hydrogen peroxide to egg storage rooms (Sheldon Col. 2 line 20-27, line 40-41; Col. 3 line 15-16) because they are very susceptible to contamination by microorganisms which can adversely affect hatchability and affect fowl quality (Sheldon Col. 1 line 10-26). Sheldon teaches that effective hatchery sanitation is essential. Sheldon applies hydrogen peroxide during egg storage to inhibit the growth of 
Lee teaches the application of DHP to a “small room” (a small room can be equated to an egg storage room) for microbial control and disinfection to improve health. It would have been obvious to one of ordinary skill in the art to modify the teachings of Sheldon with the 
Sheldon as modified is merely silent on claimed environmental parameters of a temperature below physiological zero (applicant admits that this is known knowledge when storing eggs); wherein said temperature is maintained between 10 degrees Celsius (°C) and 24 °C, 15-21°C, 12-21°C. However, PoultryWorld teaches the general knowledge of one of ordinary skill in the art that the structure/apparatus of a poultry egg storage room and environmental parameters at a temperature below physiological zero; wherein said temperature is between 10 degrees Celsius (°C) and 24 °C is known (PoultryWorld, page 2, Egg Storage In Practice section) is known in the art. PoultryWorld teaches within the claimed range, but is silent on the explicit range. However, these are apparatus claims and the modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize application based on variables such as storage time. The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. It would have been obvious to one of ordinary skill in the art to further modify the teaching of Sheldon with the teachings of PoultryWorld at the time of the invention to store eggs in an arrested embryonic development state prior to incubation as taught by PoultryWorld. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claims 77 and 78, Sheldon as modified teaches a relative humidity of between 75 and 88%; relative humidity is between 75 and 80% (Lee paragraph [0050] and claim 6). Lee teaches within the claimed range, but is silent on the explicit range. However, 
Regarding Claim 148, Sheldon as modified teaches said storage room has a steady state concentration of DHP gas of at least 0.01 ppm for a period of at least 15 minutes (Lee page 23 table; PoultryWorld 2-3 weeks). Lee teaches the DHP device is placed in a room and turned on and PoultryWorld teaches that eggs are stored in a room and are typically stored 2-3 weeks. In addition, applicant’s claims are apparatus/structure claims not method claims.
The structure of Lee as modified is capable of operating at the claimed parameters. The modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize application to prevent disease spreading. The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claims 151 and 152, Sheldon as modified teaches wherein the poultry eggs for hatching that are stored in said storage room have a decreased number of rotten eggs (ROTS) after storage in said storage room for a period of 4-7 days; wherein the number of live pip eggs obtained from poultry eggs for hatching that are stored in said storage room is increased after storage in said storage room for a period of 4 to 7 days (Sheldon Col. 4 lines 10-11, 15-40).


Response to Arguments
Applicant's arguments filed 26 January 2021 have been fully considered but they are not persuasive.
Sheldon teaches that eggs receive an application of hydrogen peroxide while in a storage room (Sheldon Col. 3 line 15-16) and Sheldon teaches the solution is applied by a fogger or an atomizer (Sheldon Col. 2 lines 68).  The room inherently receives some of the treatment by the presence of the fog/gas in the room.  Applicant’s claims aren’t specific as to what portion of the room is treated.
	Sheldon is cited as the primary reference to teach the general knowledge of one of ordinary skill in the art that eggs are stored in storage rooms.  The rooms are “environmentally controlled” (Sheldon Col. 2 line 26).  In addition, Sheldon teaches the known presence of microorganism contamination at a poultry hatchery facility and the known need to operate under sanitary conditions and to have an effective sanitation program (Sheldon Col.1 lines 10-26 and lines 55-56).  Sheldon establishes the evidentiary basis that egg hatcheries are concerned with having effective sanitation programs and that one of ordinary skill in the art would look to the teachings of Lee for a safe way to purify and/or disinfect contamination from microorganism in poultry facilities.
	Applicant’s basis for argument is misconstruing the examiner’s grounds of rejection.  The examiner is not looking to the teachings of Sheldon for the application of the dry hydrogen peroxide.  Although Sheldon does apply a form of hydrogen peroxide to eggs in a storage room, the examiner looks to Sheldon more as an established known concern of contamination in hatchery facilities and the goal/desire to operate in sanitary conditions.  Lee is a teaching of the application of DHP to a room to create sanitary conditions.  Sheldon does teach it is known to apply hydrogen peroxide gas to the eggs, the examiner does not disagree with this.  However, it is the examiner’s position not to change the application/concentration taught by Sheldon for 
	 Lee and Sheldon establish clear motivation for the modification at the time of the invention to provide microbial control and/or disinfection/remediation of an environment both on a surface and in the air as taught by Lee. Lee teaches the knowledge that DHP purifies air and disinfects surfaces. 
These are apparatus claims, not method claims. The structural limitations of the claims, i.e. the structure of the claimed device is taught by Sheldon, a storage room for poultry eggs with controlled environmental conditions. However, Sheldon is silent on the DHP system/device and claimed ranges. Lee teaches the general knowledge of one of ordinary skill in the art that it is known to apply DHP in the claimed range to an area or surface to control microorganisms, purify air, and/or disinfect. It would be obvious to one of ordinary skill in the art to apply the teachings of Lee to the teachings of Sheldon at the time of the invention for sanitary operating conditions. Sheldon supports the modification by presenting evidence that poultry hatcheries need to be operated with good sanitation and that it is known that hatcheries are threatened by microorganisms.
In response to applicant's argument that the modification doesn’t teach sustained increase in hatchability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
An expectation of success is clearly present in the modification of Sheldon with the teachings of Lee. The expectation of success is that the DHP of Lee will disinfect the structure of Sheldon’s hatchery and storage room and the air in Sheldon. The examiner has satisfied the burden of providing motivation and rational underpinning for modifying the teachings of Sheldon with the teachings of Lee at the time of the invention.  If the hatchery is kept clean and rid of 
Sheldon is cited as knowledge and evidence that one of ordinary skill in the art knows that poultry hatcheries need to control microorganisms and have safe disinfecting. The rejection does not look to the teachings of Sheldon for the structure on how to achieve this cleaning, but merely to show that one of ordinary skill in the art would want to clean a poultry hatchery/storage room and would consider a form of hydrogen peroxide to do it. 
Applicant’s arguments with regarding to unexpected results are not found persuasive. Applicant hasn’t shown that the unexpected results are commensurate in scope with the claims. Applicant hasn’t establish a clear nexus with the claims. Also, applicant hasn’t compared his inventions with the closest prior art in the field. Applicant hasn’t provided data from any comparison testing. The information and data provided in the specification is merely results. There is no comparison data and it is not explicit that the results in the specification weren’t influenced by other variables such as feed formulas, breed and age of poultry, housing conditions of the poultry etc.
Applicant’s specification is a teaching that the claimed temperature range is a well-known industry standard for storing eggs.  Applicant’s specification paragraph [0012] teaches the widely known temperature range of 15-21 degrees Celsius.

The examiner reiterates the following points from the office action mailed 27 July 2027:
The examiner has satisfied all burdens under a 103 rejection including rational underpinning to support the legal conclusions of obviousness. The claimed ranges are accepted conventional norms that fall within the known safe range for animal and human exposure while remaining affective. The claimed values are within the ranges explicitly taught by the prior art of record. Being apparatus claims the examiner maintains that modification to 
The claim language does not establish the relationship between the values of the DHP concentration and the temperature or humidity ranges. The claims merely state these values are present and not how they affect each other or inter-relate. When one is storing eggs the claimed temperature values will need to be present since the prior art of record explicitly teaches that these are the temperatures that eggs are stored. PoultyWorld is cited as a supporting reference to establishing the well-known general knowledge to store eggs in the range of 10-29 degrees Celsius. In addition, the claimed humidity ranges are within known conventional standards for storage of poultry eggs.
Lee establishes the known relationship between humidity, temperature and the DHP.
Lee paragraphs [0050] and [0067] teach the range of 10-99% humidity and the known steps of changing, i.e. regulating the humidity. Lee himself provides the teaching and motivation for “obvious” changes and trials in selecting the humidity. In paragraph [0075] Lee teaches controlling the DHP based on humidity to “optimize” DHP yield. Lee explicitly teaches a humidity of 98% at 25 degrees C in paragraph [0089] along with a “variety” of tests of humidity and temperatures. Thus, Lee teaches a known relationship between concentration of DHP, humidity and temperature and that it is obvious to alter these values to optimize conditions based on the targeted pathogen and the treatment area/surface size and exposure time. Lee paragraph [0098] explicitly teaches at higher humidity, higher concentrations of DHP are produced and pathogen reduction will increase.
Applicant claims a concentration of DHP “between 0.001 and 5ppm”. The art of Lee explicitly teaches values “between” within the claimed range. Lee teaches 0.005ppm to 0.1 ppm (Lee paragraph [0048]) and teaches production levels from 0.01 ppm to 0.4ppm (Lee paragraph [0078]). As stated in the previous paragraph, Lee teaches a known relationship between concentration of DHP, humidity and temperature and that it is obvious to alter these 
The above grounds of rejection merely takes into account knowledge which was within the level of ordinary skill in the art at the time the invention was claimed.  PoultryWorld merely supports the known general parameters for equipment, procedures and environmental controls for egg storage.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



16 March 2021